Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims, 1 and 11 recite the following abstract ideas:
method for dynamically generating event cards from message streams (mental process, e.g., observation and judgment and/or a person verbally and/or writing messages), comprising: 
receiving a message of a sequence of messages from a content source (managing interactions between people, e.g., social activity, or a person verbally and/or writing messages), the message identifying information relating to a game condition of a game (mental process, e.g., opinion or judgment); 
determining one or more events that occurred in the game based on content of the message (mental process, e.g., observation); 
assigning for each event of the one or more events, to each player that contributed to the event, a points allocation corresponding to a contribution of the player to the event based on a points assignment policy for assigning points to players (mental process, e.g., observation, evaluation, and/or judgment; and mathematical concepts, e.g., mathematical calculations); 
responsive to assigning the points allocation to each player that contributed to each of the one or more events (mental process, e.g., evaluation, and/or judgment; and mathematical concepts, e.g., mathematical calculations), generating a respective event card for each event of the one or more events the respective event card including i) a game identifier identifying the game, ii) the game condition, iii) a respective identifier of each player that contributed to the event, iv) a number of points in the points allocation assigned to each player, and v) a total number of points allocated to each player (mental process, a person verbally and/or writing messages; and mathematical concepts, e.g., mathematical calculations); and 
transmitting the respective event card to a content feed including a plurality of event cards corresponding to the game (mental process, e.g., opinion, or a person verbally and/or writing messages).
Claims 1 and 11 fall under “mathematical concepts”, “mental processes”, and “organizing human activity” related to mathematical concepts of adding up points, a person making observations, evaluations, judgments, and/or opinions then communicating via verbal and/or written means using pen and paper, and managing interactions between people including social activities and following rules within a game.  The claims are related to a human host gathering sporting event data and communicating corresponding data via verbal and/or written format to fantasy sports game participants according to the agreed upon rules.
Claims 1 and 11 does not recite additional elements that integrated into a practical application because the claimed “an event generation system including one or more processors” and “one or more remote devices for display” are related to using a computer as a tool to perform abstract ideas.  

Dependent 2-10 and 12-20 claims do not include additional elements that are sufficient to (a) integrate the judicial exceptions into a practical application and/or (b) amount to significantly more than the judicial exceptions because they recite additional limitations relating to “mathematical concepts”, “mental processes”, and/or “organizing human activity”. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 6-11, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 9-13, 15-17, 19, and 20 of U.S. Patent No. 10744413. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application recite similar limitations specifically related to receiving a message of a sequence of messages from a content source, the message identifying information relating to a game condition of a game; determining one or more events that occurred in the game based on content of the message; assigning for each event of the one or more events, to each player that contributed to the event, a points allocation corresponding to a contribution of the player to the event based on a points assignment policy for assigning points to players; generating a respective event card for each event of the one or more events the respective event card including i) a game identifier identifying the game, ii) the game condition, iii) a respective identifier of each player that contributed to the event, iv) a number .
Claims 6 and 16 of the instant application recites similar limitations as claims 2 and 12 of the patented case.
Claims 7 and 17 of the instant application recites similar limitations as claims 3 and 13 of the patented case.
Claims 8 and 18 of the instant application recites similar limitations as claims 5 and 15 of the patented case.
Claims 9 and 19 of the instant application recites similar limitations as claims 6 and 16 of the patented case.
Claims 10 and 20 of the instant application recites similar limitations as claims 10 and 20 of the patented case.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAMON J PIERCE/Primary Examiner, Art Unit 3715